Citation Nr: 1031570	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  08-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, TX. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made.  On his 
enlistment report of medical history, the Veteran noted a history 
of depression or excessive worry and nervous trouble.  On the 
corresponding enlistment report of medical examination, the 
Veteran was diagnosed with immaturity with moderate residual 
passive aggressive traits, not considered disabling.  The 
Veteran's service treatment records show a psychiatric evaluation 
in March 1963 with a diagnosis of chronic severe passive 
dependency reaction.  The Veteran was also consistently seen for 
tension headaches and stomach problems during service related to 
anxiety.  

Currently, the Veteran has been diagnosed with depressive 
disorder, delusional disorder, and borderline personality 
disorder.  Because the Veteran has various psychiatric diagnoses 
and was treated in service for psychiatric disabilities, the 
Board finds that an examination is necessary to determine whether 
the Veteran has an acquired psychiatric disability that is 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA psychiatric examination to 
ascertain the nature and etiology of any 
acquired psychiatric disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  The examiner should address 
the following:  

a.  The examiner should clearly determine all 
psychiatric disabilities present.

b.  If an acquired psychiatric disability is 
diagnosed, then the examiner should determine 
whether it is at least as likely as not (a 
50% or higher degree of probability) that any 
current acquired psychiatric disability was 
first manifested during the Veteran's active 
duty service or is otherwise causally related 
to such service.

The examiner should provide a clear rationale 
that includes a discussion of the facts and 
the medical principles involved.  

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection 
for an acquired psychiatric disability is 
warranted.  If the claim remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


